UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-05385 DWS Value Series, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:11/30 Date of reporting period:2/29/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofFebruary 29, 2012(Unaudited) DWS Dreman Small Cap Value Fund Shares Value ($) Common Stocks 98.1% Consumer Discretionary 13.2% Auto Components 2.2% American Axle & Manufacturing Holdings, Inc.* (a) Cooper Tire & Rubber Co. (a) Diversified Consumer Services 0.2% Matthews International Corp. "A" Hotels Restaurants & Leisure 3.0% Brinker International, Inc. (a) International Speedway Corp. "A" (a) Sonic Corp.* Household Durables 2.4% Helen of Troy Ltd.* (a) Jarden Corp. (a) Media 1.5% John Wiley & Sons, Inc. "A" Meredith Corp. (a) Specialty Retail 0.8% Ascena Retail Group, Inc.* (a) Textiles, Apparel & Luxury Goods 3.1% Hanesbrands, Inc.* (a) The Jones Group, Inc. (a) Wolverine World Wide, Inc. (a) Consumer Staples 1.0% Food Products Corn Products International, Inc. Energy 5.9% Energy Equipment & Services 2.0% Atwood Oceanics, Inc.* (a) Superior Energy Services, Inc.* (a) Oil, Gas & Consumable Fuels 3.9% Energen Corp. James River Coal Co.* (a) Tesoro Corp.* (a) W&T Offshore, Inc. (a) Financials 27.8% Capital Markets 2.1% Federated Investors, Inc. "B" (a) Waddell & Reed Financial, Inc. "A" (a) Commercial Banks 11.8% Associated Banc-Corp. (a) BancorpSouth, Inc. (a) Bank of Hawaii Corp. (a) Chemical Financial Corp. (a) City National Corp. (a) East West Bancorp., Inc. First Midwest Bancorp., Inc. FirstMerit Corp. (a) Fulton Financial Corp. Glacier Bancorp., Inc. (a) Hancock Holding Co. (a) Independent Bank Corp. (a) International Bancshares Corp. (a) Lakeland Financial Corp. (a) NBT Bancorp., Inc. (a) Prosperity Bancshares, Inc. (a) S&T Bancorp., Inc. (a) TCF Financial Corp. (a) Umpqua Holdings Corp. (a) Webster Financial Corp. (a) WesBanco, Inc. (a) Wintrust Financial Corp. (a) Insurance 5.7% Allied World Assurance Co. Holdings AG Aspen Insurance Holdings Ltd. (a) Hanover Insurance Group, Inc. Platinum Underwriters Holdings Ltd. (a) Protective Life Corp. (a) Symetra Financial Corp. Real Estate Investment Trusts 7.0% Brandywine Realty Trust (REIT) (a) CBL & Associates Properties, Inc. (REIT) (a) CommonWealth REIT (REIT) (a) Duke Realty Corp. (REIT) (a) Hospitality Properties Trust (REIT) (a) OMEGA Healthcare Investors, Inc. (REIT) (a) Pennsylvania Real Estate Investment Trust (REIT) (a) Thrifts & Mortgage Finance 1.2% Washington Federal, Inc. Health Care 5.0% Health Care Equipment & Supplies 0.9% Teleflex, Inc. (a) Health Care Providers & Services 2.0% LifePoint Hospitals, Inc.* (a) Owens & Minor, Inc. (a) Life Sciences Tools & Services 2.1% Charles River Laboratories International, Inc.* PerkinElmer, Inc. (a) Industrials 17.8% Aerospace & Defense 3.3% Alliant Techsystems, Inc. Curtiss-Wright Corp. (a) Esterline Technologies Corp.* (a) Commercial Services & Supplies 1.9% The Brink's Co. (a) The Geo Group, Inc.* (a) Construction & Engineering 2.1% EMCOR Group, Inc. (a) Tutor Perini Corp.* (a) Electrical Equipment 2.0% EnerSys* (a) General Cable Corp.* (a) Industrial Conglomerates 1.1% Carlisle Companies, Inc. Machinery 4.4% Barnes Group, Inc. (a) Briggs & Stratton Corp. (a) ITT Corp. (a) SPX Corp. Marine 0.9% Diana Shipping, Inc.* Road & Rail 1.1% Ryder System, Inc. Trading Companies & Distributors 1.0% Aircastle Ltd. (a) Information Technology 14.6% Communications Equipment 2.7% Arris Group, Inc.* (a) Brocade Communications Systems, Inc.* Plantronics, Inc. (a) Computers & Peripherals 4.1% Lexmark International, Inc. "A" (a) NCR Corp.* QLogic Corp.* (a) Synaptics, Inc.* (a) Internet Software & Services 1.1% j2 Global, Inc. (a) IT Services 2.2% CACI International, Inc. "A"* (a) DST Systems, Inc. (a) Semiconductors & Semiconductor Equipment 3.3% Amkor Technology, Inc.* (a) Microsemi Corp.* (a) PMC-Sierra, Inc.* Software 1.2% JDA Software Group, Inc.* (a) Websense, Inc.* (a) Materials 8.1% Chemicals 3.7% Cabot Corp. H.B. Fuller Co. (a) Huntsman Corp. Olin Corp. (a) OM Group, Inc.* (a) Metals & Mining 4.4% AuRico Gold, Inc.* Coeur d'Alene Mines Corp.* (a) Minefinders Corp.* (a) Thompson Creek Metals Co., Inc.* (a) Worthington Industries, Inc. (a) Utilities 4.7% Electric Utilities 3.3% ALLETE, Inc. (a) IDACORP, Inc. (a) NV Energy, Inc. Portland General Electric Co. (a) Multi-Utilities 1.4% TECO Energy, Inc. (a) Vectren Corp. (a) Total Common Stocks (Cost $1,887,007,811) Exchange-Traded Fund 1.5% iShares Russell 2000 Index Fund (a) (Cost $35,107,228) Securities Lending Collateral 45.9% Daily Assets Fund Institutional, 0.26% (b) (c) (Cost $1,045,497,657) Cash Equivalents 0.2% Central Cash Management Fund, 0.10% (b) (Cost $4,677,437) % of Net Assets Value ($) Total Investment Portfolio (Cost $2,972,290,133) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $2,978,652,869.At February 29, 2012, net unrealized appreciation for all securities based on tax cost was $342,292,363.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $464,857,037 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $122,564,674. (a) All or a portion of these securities were on loan.The value of all securities loaned at February 29, 2012 amounted to $1,006,311,266, which is 44.1% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 29, 2012 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks(d) $ $
